J-S25029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHAZ JORDAN                                :
                                               :
                       Appellant               :   No. 1575 EDA 2020

         Appeal from the Judgment of Sentence Entered August 24, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0000374-2016


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                       FILED DECEMBER 21, 2021

        Chaz Jordan appeals from the judgment of sentence following his nolo

contendere plea to Involuntary Deviate Sexual Intercourse with a Person

Under 16 Years of Age (IDSI), Trafficking in Minors, and Involuntary

Servitude.1 Jordan argues that the court erred in admitting evidence of his

prior bad acts under Pa.R.E. 404(b). We affirm.

        The trial court set forth the facts and procedural history of the case as

follows:

           CP-51-CR-0009807-2011

           [Jordan] pled guilty to charges of simple assault, terroristic
           threats, and unlawful restrain before the Honorable Alice
           Beck Dubow on April 26, 2013. These charges stemmed
           from the assault of a domestic partner. The victim in [the]
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 3123(a)(7), 3011(b), 3012(a), respectively.
J-S25029-21


       case tried to end her relationship with [Jordan]. In response,
       [Jordan] pulled the victim’s hair, strangled her, and threw
       her out of a car. [Jordan] told the victim “Bitch, I’ll kill you
       and no one will even know.” Judge Dubow sentenced
       [Jordan] to an aggregate term of eleven and one half to
       twenty-three months, followed by five years of probation.
       Subsequently, jurisdiction over [Jordan]’s probation was
       transferred to this court upon Judge Dubow’s transfer to the
       Civil Trial Division.

       CP-51-CR-0000374-2016

       [Jordan] entered into a sexual relationship with the victim
       in 2014, when seshe was fifteen years old. [Jordan] began
       trafficking the victim for sex work via website
       advertisements, escalating the forced sex work to seven
       nights per week and up to ten encounters per night.
       [Jordan] used sexual assault and threats of physical force to
       control the victim. [Jordan] forced the victim to become
       pregnant and threatened to kill her if she ended the
       pregnancy. [Jordan] was arrested on October 16, 2015,
       following a joint investigation between the [Federal Bureau
       of Investigation (“FBI”)] Child Exploitation Task Force and
       Philadelphia Police.

       On June 7, 2018, [Jordan] entered into a no contest plea
       before this court for a consolidation with his pending
       probation violation under Pa.R.Crim.P. 701. Sentencing was
       deferred pending a pre-sentence investigation. On August
       24, 2018, this court sentenced [Jordan] to an aggregate
       sentence of thirty to sixty years of incarceration followed by
       ten years of probation.FN1 No post-sentence motions were
       filed . . .
                FN1  [Jordan] was sentenced to ten to
                twenty     years   of    incarceration  on
                Trafficking in Minors, ten to twenty years
                of incarceration on Involuntary Servitude,
                seven and one-half to fifteen years of
                incarceration on Involuntary Deviate
                Sexual Intercourse, consecutive to each
                other. [Jordan] was sentenced on the
                remaining felonies to a consecutive period
                of ten years of probation. [Jordan] was
                sentenced on the probation violation to


                                    -2-
J-S25029-21


                   two and one-half to five years of
                   incarceration, consecutive to the sentence
                   on the new conviction.

Trial Court Opinion, filed November 20, 2020, at 1-2.

      Jordan filed a notice of appealappeal, but this Court dismissed his appeal

on February 22, 2019, due to his failure to file a brief. Following a successful

petition pursuant to the Post-Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-

9546, the trial court reinstated his direct appeal rights nunc pro tunc. Jordan

timely appealed.

      On appeal, Jordan raises a single issue for our review: “Did the trial

court err in finding that [Jordan’s] alleged prior bad acts were admissible

under the Pennsylvania Rule of Evidence 404(b), did this finding deprive

Appellant of the opportunity to have a fair trial, and did the court err in

considering these prior acts at the time of sentencing?”

      Jordan argues that the admission of four statements from women whom

he had sex-trafficked should not have been admitted because they were not

relevant. Jordan’s Br. at 6. He contends that the statements showed only that

he had committed the crime of promoting prostitution, and that they were

unsworn out-of-court statements that were not reliable. Id. He claims the

statements did not show involuntary servitude. Id. at 7.

      A plea of nolo contendere has the same effect as a guilty plea and results

in the waiver of non-jurisdictional defects and defenses and the challenge of

any issue beyond the legality of the sentence and validity of the plea.

Commonwealth v. Thomas, 427, 506 A.2d 420, 422 (Pa.Super. 1986).

                                     -3-
J-S25029-21



Jordan’s issues are waived for purposes of appeal, and even if he had not

waived them, they are meritless.

      We review the admission of evidence for an abuse of discretion.

Commonwealth v. Elliott, 80 A.3d 415, 446 (Pa. 2013). “An abuse of

discretion is not merely an error of judgment, but is rather the overriding or

misapplication of the law, or the exercise of judgment that is manifestly

unreasonable, or the result of bias, prejudice, ill-will or partiality, as shown by

the evidence of record.” Commonwealth v. Santos, 176 A.3d 877, 882

(Pa.Super. 2017) (quoting Commonwealth v. Antidormi, 84 A.3d 736, 749-

50 (Pa.Super. 2014)). Rule 404(b) of the Pennsylvania Rules of Evidence bars

admission evidence of prior bad acts to establish a person’s character and to

prove that the person acted on a particular occasion in conformity with that

character. Pa.R.E. 404(b)(1). However, evidence of prior bad acts is

permissible for some other, proper purpose, such as to prove “motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident.” Pa.R.E. 404(b)(2).

      To establish a common plan, scheme, or design, the proponent of the

evidence need only show “that there are shared similarities in details of each

crime.” Commonwealth v. Newman, 598 A.2d 275, 278 (Pa. 1991); see

also Commonwealth v. Aikens, 990 A.2d 1181, 1185-86 (Pa.Super. 2010)

(fact pattern of prior assault was markedly similar such that evidence was

admissible under common-scheme-design-or-plan exception and probative

value of evidence outweighed its prejudicial impact). These similarities may

                                       -4-
J-S25029-21



include the perpetrator’s actions, location of the crimes, and commonality in

the relationship between the accused and his victims. See id. In a criminal

case, “this evidence is admissible only if the probative value of the evidence

outweighs its potential for unfair prejudice.” Pa.R.E. 404(b)(2).

      In the instant case, the statements from Jordan’s other victims were

obtained pursuant to an FBI investigation. At the hearing on the motion in

limine, Jordan did not challenge their reliability. N.T., 4/5/18, at 9. The trial

court granted the motion in limine because the evidence in question was

admissible to show a common plan, scheme, or design. See N.T., 4/5/18, at

18. The court observed that “it’s the same pattern, the same ways they

hooked up, and the same conduct on the defendant’s behalf.” Id. at 17-18.

Jordan met each young female victim on an online dating site, used verbal

and physical abuse to force her into prostitution, each woman used the same

language to describe Jordan’s business practices, set the cost for each

encounter and kept anywhere between half to 100% of the profits. All of the

victims were trafficked during the same time period, between October 2014

and March 2015. Finally, the court noted that the probative value outweighed

the prejudicial impact of the evidence. Id. at 17. Thus, the evidence showed

shared similarities in the details of each crime, including the actions, location

of the crimes, and commonality in the relationship between the accused and

his victims, and the court did not abuse its discretion in admitting it. Elliott,

80 A.3d 415, 446; Newman, 598 A.2d at 278; . Aikens, 990 A.2d at 1185-

86.

                                      -5-
J-S25029-21



      Jordan’s argument that the statements had a chilling effect on his

decision to testify at trial is likewise inapposite. Jordan’s Br. at 8. He cites

Commonwealth v. Aguado, 760 A.2d 1181 (Pa.Super. 2000) to argue that

he felt no choice but to plead to the crimes charged. Jordan’s Br. at 8. In

Aguado, this Court held that the possibility of the admission of prior bad acts

if the defendant testified deprived him of a fair trial. Id. 1186-87. However,

unlike Aguado, the trial court made a definitive ruling that the evidence was

admissible prior to trial to establish a common scheme or plan. N.T., 4/5/18,

at 18. Accordingly, the analysis in Aguado was not applicable. See, e.g.,

Commonwealth v. Kinard, 95 A.3d 279, 285-86 (Pa.Super. 2014) (analysis

not applicable where trial court made definitive ruling that evidence was

admissible to prove common plan, scheme, or design).

      Finally, Jordan argues the trial court should not have considered the

prior bad acts evidence at sentencing because the statements themselves

were never entered into evidence at sentencing but, rather, were condensed

by the Commonwealth. Jordan’s Br. at 9. However, because Jordan did not

object at sentencing, he has waived this argument for purposes of appeal.

See Commonwealth v. Moury, 992 A.2d 162, 172 (Pa.Super. 2010)

(defendant’s failure to object at sentencing resulted in issue’s waiver for

appellate purposes); Pa.R.A.P. 302 (“Issues not raised in the lower court are

waived and cannot be raised for the first time on appeal.”). Accordingly,

Jordan is not entitled to relief.

      Judgment of sentence affirmed.

                                     -6-
J-S25029-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2021




                          -7-